Citation Nr: 0717574	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction; 
erectile dysfunction claimed as secondary to service-
connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastrointestinal 
condition to include hiatal hernia and reflux disease claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for irritable bowel 
syndrome.  

4.  Entitlement to service connection for entrapped cutaneous 
sensory fiber of right radial nerve in old laceration scar, 
carpal-tunnel syndrome of the right hand claimed as nerve 
damage to right hand.  

5.  Entitlement to an increased initial evaluation in excess 
of 50 percent for PTSD.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The issues of entitlement to a initial evaluation in excess 
of 50 percent for PTSD and entitlement to TDIU were 
originally before the Board in October 2005 at which time 
they were denied.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims, which, in 
March 2006, vacated the Board's decision pertaining to PTSD 
and TDIU pursuant to a Joint Remand and remanded the matter 
back to the Board.  

The veteran provided testimony at an October 2004 RO hearing.  
In January 2005, the veteran requested a video conference 
hearing before the Board.  The requested video conference 
hearing was conducted in June 2005 by the undersigned 
Veterans Law Judge.

The issues of entitlement to service connection for entrapped 
cutaneous sensory fiber of right radial nerve in old 
laceration scar, carpal-tunnel syndrome of the right hand 
claimed as nerve damage to right hand, entitlement to an 
increased rating for PTSD and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will inform the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  Sexual dysfunction including erectile dysfunction was not 
present during active duty or for many years thereafter nor 
has sexual dysfunction to include erectile dysfunction been 
linked to the veteran's active duty service or to a service-
connected disability including PTSD.  

2.  A gastrointestinal condition to include hiatal hernia and 
reflux disease was not present during active duty or for many 
years thereafter nor has a gastrointestinal condition to 
include hiatal hernia and reflux disease been linked to the 
veteran's active duty service or to a service-connected 
disability including PTSD.  

3.  There is no competent evidence of the current existence 
of irritable bowel syndrome.  




CONCLUSIONS OF LAW

1.  Sexual dysfunction including erectile dysfunction was not 
incurred in or aggravated by the veteran's active duty 
service, nor is sexual dysfunction including erectile 
dysfunction proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).  

2.  A gastrointestinal condition to include hiatal hernia and 
reflux disease was not incurred in or aggravated by the 
veteran's active duty service, nor is a gastrointestinal 
condition to include hiatal hernia and reflux disease 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).  

3.  Irritable bowel syndrome was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in July 2001, 
March 2003, December 2004 and January 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
the responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the December 2004 and January 2006 
VCAA letters expressly notified the appellant that he should 
submit any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review of the issues decided herein to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the July 2001, March 2003, December 
2004 and January 2006 VCAA letters and was provided with 
notice of the types of evidence necessary to establish any 
disability rating and/or the effective date in a March 2006 
letter.  The appellant's status as a veteran has never been 
at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Law and regulations applicable to claim for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

Entitlement to service connection for sexual dysfunction; 
erectile dysfunction claimed as secondary to service-
connected PTSD.

Analysis

The Board finds that service connection is not warranted for 
sexual dysfunction, erectile dysfunction on a direct basis.  
There is competent evidence of record in the form of clinical 
records and the report of a February 2006 VA examination 
which documents the current existence of erectile 
dysfunction.  However, there is no evidence of record 
documenting the presence of erectile dysfunction during 
active duty nor any competent evidence of record linking the 
currently existing erectile dysfunction to a disease or 
injury which occurred during the veteran's active duty 
service.  There are no complaints of, diagnosis of or 
treatment for erectile dysfunction in the service medical 
records.  Other than bilateral atrophic testicles, clinical 
examination was normal at time of the January 1970 discharge 
examination.  There was no indication that the veteran 
experienced erectile dysfunction while on active duty.  There 
is also no evidence in the claims file where a health care 
professional has opined that the current erectile dysfunction 
was directly due to the veteran's active duty service.  
Furthermore, the veteran has not alleged the existence of 
such fact pattern.  

The veteran has argued that his sexual dysfunction, erectile 
dysfunction is secondary to his service-connected PTSD.  
However, there is no competent evidence which supports his 
argument.  The only evidence of record which indicates that 
the veteran currently has erectile dysfunction as a result of 
his PTSD is the veteran's own allegations.  As a lay person 
however, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the existence and etiology of 
erectile dysfunction is without probative value.  

The veteran has claimed that he currently experiences sexual 
dysfunction which he opines is due to his service-connected 
PTSD.  In order to determine if there was a causal link 
between the veteran's erectile dysfunction and PTSD, VA 
arranged to have the veteran examined by a health care 
professional and an opinion obtained.  At the time of a 
February 2006 VA examination, the date of onset of erectile 
dysfunction was questionably to the early 1980's but the 
examiner found that the veteran was not a very good historian 
as to when the erectile dysfunction began.  The veteran 
reported that he still had erectile activity in the early 
1980's but no ejaculate.  He was not receiving treatment at 
the time of the examination.  There was no history of trauma 
to the genitourinary system.  Physical examination revealed 
barely palpable testicles.  The diagnosis from the 
examination was erectile dysfunction.  The examiner noted 
that the veteran did not appear to have erectile activity in 
some time but there was some mention of erectile activity 
without ejaculation some year prior, the veteran reported 
marital problems, and he had not sought any treatment for the 
disability.  The examiner opined that it would be resorting 
to speculation to state whether the veteran's specific sexual 
dysfunction was secondary to his PTSD because he never tried 
any treatment and marital problems had become an issue in the 
past which prevented intercourse.  The veteran reported that 
in the 1990's, activity was possible but there was no 
ejaculate.  The examiner also found that, in light of the 
veteran's extremely small testicles which were barely 
palpable, it appeared that there may be an underlying medical 
issue that was playing into the loss of ejaculate and the 
erectile problems.  These problems were not related to PTSD.  
The cause of the extremely small testicles was unknown at the 
time of the examination.  

The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].   

As there is no competent evidence linking erectile 
dysfunction to the veteran's active duty service on a direct 
basis or as secondary to service-connected PTSD, service 
connection is not warranted for sexual dysfunction, erectile 
dysfunction.  


Entitlement to service connection for gastrointestinal 
condition to include hiatal hernia and reflux disease claimed 
as secondary to service-connected PTSD.

Analysis

The Board finds that service connection is not warranted for 
a gastrointestinal condition to include hiatal hernia and 
gastroesophageal reflux on a direct basis.  

There is some competent evidence of record in the form of 
clinical records and the reports of VA examinations which 
documents the current existence of gastrointestinal 
conditions including hiatal hernia and gastroesophageal 
reflux.  Testing performed by VA in March 1996 revealed a 
small esophageal hiatal hernia with no evidence of stricture.  
The appearance was essentially the same as a prior esophagram 
from 1991.  The impression was sliding esophageal hiatal 
hernia with minimal reflux and no evidence of peptic ulcer 
disease.  The report of a January 1999 medical examination 
conducted for the veteran's Social Security claim included 
the annotation that the veteran had a hiatal hernia.  

There is no evidence of record documenting the presence of 
any gastrointestinal condition during active duty nor any 
competent evidence of record linking the currently existing 
gastrointestinal condition to a disease or injury which 
occurred during the veteran's active duty service.  There are 
no complaints of, diagnosis of or treatment for a 
gastrointestinal condition in the service medical records and 
clinical evaluation at the time of the January 1970 discharge 
examination was normal.  There is also no evidence in the 
claims file where a health care professional has opined that 
the current gastrointestinal condition was directly due to 
the veteran's active duty service.  Furthermore, the veteran 
has not alleged the existence of such fact pattern.  Service 
connection for a gastrointestinal condition is not warranted 
on a direct basis.  

The veteran has argued that his gastrointestinal condition is 
secondary to his service-connected PTSD.  However, there is 
no competent evidence which supports his argument.  The only 
evidence of record which indicates that the veteran currently 
has a gastrointestinal condition as a result of his PTSD is 
the veteran's own allegations.  The Board finds that the 
veteran's lay opinion as to the etiology of a 
gastrointestinal condition is without probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In order to determine if there was a causal link between the 
veteran's gastrointestinal condition and PTSD, VA arranged to 
have the veteran examined by a health care professional and 
an opinion obtained.  A VA esophagus and hiatal hernia 
examination was conducted in February 2006.  The date of 
onset of the symptomatology was unknown but may go back to 
the veteran's military days based on the veteran's comments.  
The problem was reported to be intermittent with remissions.  
Current treatment consisted of Tums.  There was no history of 
pertinent hospitalizations, trauma to the esophagus, 
pulmonary aspiration or history of nausea associated with 
esophageal disease.  There was a history of monthly vomiting 
associated with the esophageal disease.  Certain foods were 
precipitating factors.  There was no history of dysphagia or 
esophageal pain.  There was a history of nightly heartburn.  
There was no history of regurgitation, esophageal dilation or 
hematemesis or melena associated with esophageal disease.  
The veteran also reported that he had to sleep on two 
pillows.  The diagnosis was ongoing dyspepsia.  The examiner 
noted that a review of all CPRS records did not show any 
specific diagnosis of gastroesophageal reflux or hiatal 
hernia.  The examiner noted that the veteran reported he was 
diagnosed with a hiatal hernia years ago by a private 
physician.  The only diagnosis the examiner could make was 
dyspepsia.  The examiner observed that PTSD did not 
specifically cause gastrointestinal disease or hiatal hernia 
or reflux disease.  The examiner found that it did not appear 
that the veteran's PTSD caused any of the veteran's upper 
gastrointestinal complaints.  The examiner also found that 
there was no aggravation of gastrointestinal problems by 
PTSD.  The veteran reported that the only time that his 
dyspepsia and pyrosis acted up was when he did not sleep on 
two pillows or if he ate something unusual.  The examiner 
opined that it was very likely that, if the veteran did not 
have PTSD, he would still have reflux symptoms and hiatal 
hernia because they were likely to occur no matter what.  

As there is no competent evidence linking a gastrointestinal 
condition to the veteran's active duty service on a direct 
basis or as secondary to service-connected PTSD, service 
connection is not warranted for a gastrointestinal condition 
to include hiatal hernia and gastroesophageal reflux.  


Entitlement to service connection for irritable bowel 
syndrome.

Analysis

The Board finds that service connection is not warranted for 
irritable bowel syndrome as there is no competent evidence of 
record demonstrating that the veteran had the disability 
during active duty or that he currently has the disability.  
The service medical records were silent as to complaints of, 
diagnosis of or treatment for irritable bowel syndrome.  
Clinical evaluation of all systems was normal at the time of 
the January 1970 separation examination.  

There is little evidence of record of the current existence 
of irritable bowel syndrome.  The only evidence of record 
which indicates that the veteran currently has the disability 
is the veteran's own allegations.  His opinion as to the 
existence and etiology of irritable bowel syndrome is without 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In support of the veteran's claim, the Board scheduled a 
digestive examination in February 2006.  At the time of the 
examination, it was noted that the veteran was questioned a 
number of times, in plain terminology, whether he had any 
irritable bowel syndrome symptoms and the veteran stated no 
each time.  The examiner found that the veteran did not meet 
any of the Manning's Criteria for irritable bowel syndrome.  
The veteran reported that he had normal stools.  The 
diagnosis was that the veteran denied having irritable bowel 
syndrome.  

There is no other competent evidence of record which 
documents the presence of the disability.  In fact, clinical 
records indicate that, for the most part, the veteran denied 
any pertinent symptomatology.  A February 1995 private 
clinical record reveals the veteran denied any change in 
bowel habits.  Private clinical records dated in February 
1997, December 1998, July 2000 and April 2002 demonstrate 
that the veteran denied having bowel or bladder problems at 
those times.  In January 2004, he veteran denied indigestion, 
dysphagia, constipation and diarrhea.  Finally, in November 
2005, the veteran reported normal bowel and bladder habits.  

The Board notes the veteran has argued that he did not 
understand the questions presented by the examiner with 
regard to his irritable bowel syndrome examination in 
February 2006.  The Board observes, however, that the 
examiner specifically noted in the examination report that he 
asked the veteran several times using plain terminology about 
pertinent irritable bowel syndrome symptoms and the veteran 
responded "no" each time.  There is no indication in the 
claims file that the veteran had any difficulty with 
understanding English or instructions of other examiners.  
The Board finds the veteran's allegations of not 
understanding the questions presented at the time of the 
February 2006 VA examination to not be supported by the 
objective evidence of record.  

As there is no competent evidence documenting a current 
disability, service connection is not warranted for irritable 
bowel syndrome.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


Conclusion

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for sexual dysfunction; 
erectile dysfunction is not warranted.  The appeal is denied.  

Entitlement to service connection for gastrointestinal 
condition to include hiatal hernia and reflux disease is not 
warranted.  The appeal is denied.  

Entitlement to service connection for irritable bowel 
syndrome is not warranted.  The appeal is denied.  


REMAND

The veteran has claimed entitlement to service connection for 
entrapped cutaneous sensory fiber of right radial nerve in 
old laceration scar, carpal-tunnel syndrome of the right hand 
claimed as nerve damage to right hand.  In November 2006, a 
VA peripheral nerves examination was conducted which included 
findings pertinent to the veteran's right hand including a 
diagnosis of peripheral neuropathy of the hands.  The RO has 
not had a chance to review this evidence as demonstrated by a 
lack of a supplemental statement of the case which addresses 
the evidence.  There is no indication in the claims file that 
the veteran waived the RO's review of this medical evidence.  
The Board finds that a remand is required to afford the 
veteran a supplemental statement of the case which discusses 
this additional evidence.  This is necessary in view of the 
absence of any written waiver from the veteran waiving 
initial review of this evidence by the RO.  See Disabled 
American Veterans v. Secretary, 327 F.3d 1339 (Fed. Cir. 
2003).

The veteran has claimed entitlement to an increased rating 
for PTSD.  The last supplemental statement of the case was in 
December 2004.  Additional evidence in the form of VA 
clinical records and reports of VA examinations has been 
received without waiver of consideration by the RO.  The 
Board finds that the evidence must first be reviewed by the 
RO prior to further adjudication by the Board.  This is 
necessary in view of the absence of any written waiver from 
the veteran waiving initial review of this evidence by the 
RO.  See Disabled American Veterans v. Secretary, 327 F. 3d 
1339 (Fed. Cir. 2003).

With regard to the issue of entitlement to TDIU, the Board 
notes that a March 2006 Joint Motion For Partial Remand 
determined that the issue was inextricably intertwined with 
the claim of entitlement to an initial rating in excess of 50 
percent for PTSD.  As the Board finds above that a remand of 
the PTSD issue is required, the TDIU issue must also be 
remanded.  The Board further notes that a VA examination to 
determine if the veteran is unemployable due to service-
connected disabilities would aid in its adjudication.  There 
is some evidence of record which indicates that the veteran 
is unemployable due solely to his mental disorder.  However, 
in November 2001, Social Security determined that the veteran 
had been unemployable since January 2001 with a primary 
diagnosis of lumbar back pain and a secondary diagnosis of 
status post right knee meniscectomy.  A mental disorder was 
not included as a cause of disability.  An opinion should be 
obtained to determine if the veteran is unemployable due to 
his service-connected disabilities.  



Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
VA and non-VA, covering the period from 
March 2006 to the present should be 
obtained and associated with the claims 
file.

2.  Arrange for the veteran to undergo VA 
examinations, by appropriately qualified 
health care professionals.  The claims 
file must be made available to the 
examiner(s) designated to examine the 
veteran for review of pertinent documents 
therein, and the report of the 
examination(s) should include discussion 
of his documented medical history and 
assertions.  The examiner(s) should render 
an opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that, 
notwithstanding any impairment due to 
advancing age or nonservice-connected 
disability, any or all of the veteran's 
service-connected disabilities renders him 
unable to obtain or retain substantially 
gainful employment.  

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the opinion  
expressed, in a printed (typewritten) 
report. 

3.  Review the claims file, to include the 
additional evidence received, and 
determine if any of the benefits sought 
can be granted.  The veteran and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case contemplating all evidence received 
since the last supplemental statement of 
the case.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


